DETAILED ACTION
Applicant's amendments and remarks, filed 5/6/22, are fully acknowledged by the Examiner. Currently, claims 22-34 are pending with claims 32-34 new. The following is a complete response to the 5/6/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22-24, 29, 31 and 34 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gerhardt (US 2011/0276049) in view of Manzo (US 2012/0215220), in further view of Remiszewski (US 2007/0282358).
Regarding claim 22, Gerhardt teaches a surgical system, comprising: an end effector (14), comprising: a first jaw (32); a second jaw rotatable relative to said first jaw between an open position and a closed position (34 rotatable with respect to 34 as in par. [0022]); and a cutting member axially movable between a proximal position and a distal position (cutting member 82); an elongate shaft (16); and a drive assembly, comprising: a drive member (40) operably coupled to said cutting member (at least Fig. 3a with 82 and 40 connected), wherein said cutting member is movable toward said distal position based on axial movement of said drive member (axial movement of 40 moves 82); and a drive tube configured to axially drive said drive member (knife tube 72 to drive 40 allowing 82 to cut tissue longitudinally).
Gerhardt is silent regarding an articulation joint, wherein said end effector is rotatable relative to said elongate shaft about said articulation joint, the drive member as flexible, and said drive tube comprises a laser-cut region defined therein, and wherein said laser-cut region extends through said articulation joint.
Manzo teaches a wrist (4) for a forceps device such that the end effector rotates relative to the shaft about the articulation joint (3 moves relative to 2 about 4), and further the drive member as flexible (a drive member 20 flexible as in par. [0088]).
Remiszewski teaches notches 172 and 173 in a tube region for flexibility, which may be laser cut (par. [0084)).
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the wrist and the flexible drive member of Manzo, allowing for articulation of the end effector, allowing for greater mobility and control over the end effector. It would have further been obvious to one of ordinary skill in the art to have laser cut regions in the drive tube as in Remiszewski, allowing for flexibility of the tube to work alongside the articulating wrist. One of ordinary skill in the art would appreciate that the laser-cut region would be where bending/articulating occurs, at the articulation joint.
Regarding claim 23, Gerhardt is silent regarding the laser-cut region.
However, Remiszewski teaches wherein said laser-cut region comprises: a first annular joint comprising a first plurality of connectors around a perimeter thereof (172); and a second annular joint comprising a second plurality of connectors around a perimeter thereof (173), wherein said first plurality of connectors are interlocked with said second plurality of connectors to facilitate angular movement between said first annular joint and said second annular joint in a plurality of angular directions (172 and 173 are interwoven to allow for flexibility in multiple directions).
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the joints of Remiszewski, allowing for the knife actuation system to articulate with the end effector about the articulation wrist.
Regarding claim 24, Gerhardt teaches said drive member is operable coupled to a center of said cutting member (40 attached to center of 82 as in Fig. 3a). Manzo teach the flexible driver member as in claim 22.
Regarding claim 29, Gerhardt teaches said end effector further comprises an electrode configured to deliver RF energy to tissue between said first and second jaw (electrode 86 for electrosurgical energy).
Regarding claim 31, Gerhardt teaches a surgical system, comprising: an end effector (14), comprising: a first jaw (32);
a second jaw rotatable relative to said first jaw between an open position and a closed position (34 closes and opens with respect to 32);
an end effector axis (longitudinal axis through 32 and 34 with channel for cutting member 82); and
a cutting member axially movable along said end effector axis between a proximal position and a distal position (cutting member 82);
an elongate shaft extending proximally from said end effector (16); and a drive assembly, comprising:
a drive shaft operably coupled to said cutting member (40 coupled to cutting member 82), wherein said cutting member is movable toward said distal position based on the axial movement of said drive shaft (82 moves to cut tissue or retract based on movement of 40), and a drive tube configured to axially drive said drive shaft (40 driven by 72), and wherein said flexible drive shaft extends through a center of said drive tube (40 through a center of 72 as in Fig. 3a).
Gerhardt is silent regarding the drive member as flexible, an articulation joint, wherein said end effector is rotatable relative to said elongate shaft about said articulation joint; wherein said drive tube comprises a flexible region laser cut therein, wherein said flexible region extends through said articulation joint.
However, Manzo teaches an articulation joint (4), wherein said end effector is rotatable relative to said elongate shaft about said articulation joint (3 moves relative to 2 about 4), and further the drive member as flexible (a drive member 20 flexible as in par. [0088]).Remiszewski teaches notches 172 and 173 in a tube region for flexibility, which may be laser cut (par. [0084]).
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the wrist and the flexible drive member of Manzo, allowing for articulation of the end effector, allowing for greater mobility and control over the end effector. It would have been obvious to one of ordinary skill in the art to modify Manzo with the drive tube of Olson, allowing for a thicker drive assembly proximally as another measure to help prevent buckling the drive component during axial movement, as desired by Olson in par. [0054]. It would have further been obvious to one of ordinary skill in the art to have laser cut regions in the drive tube as in Remiszewski, allowing for flexibility of the tube to work alongside the articulating wrist of Manzo. One of ordinary skill in the art would appreciate that the laser-cut region would be where bending/articulating occurs, at the articulation joint.
Regarding claim 34, Gerhardt teaches wherein the flexible drive member is configured to extend through the drive tube (Fig. 3a, with part of 72 extending through 40).
Claims 25, 27-28, and 30 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gerhardt in view of Manzo, in further view of Remiszewski, in further view of Olson (US 2010/0145334).
Regarding claim 25, Gerhardt is silent regarding said flexible drive member is operable coupled to said cutting member at a location offset from a center of said cutting member.
However, Olson teaches a forceps device with a drive member 184 operably coupled to a cutting member 185 at a location offset from a center of said cutting member (184 couples to 185 at 188, offset from the center of 185, as in Fig. 22).
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the offset coupling as in Olson, as a known way to attach a knife to a drive member that works to support the knife in cutting (par. [0132] of Olson).
Regarding claim 27, Gerhardt is silent wherein said flexible drive member is axially movable based on the rotation of said drive tube.
However, Olson teaches the drive tube rotating to axially move the drive member (par. [0126)).
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the rotating drive tube of Olson, allowing for converting rotational movement to axial movement to cut tissue.
Regarding claim 28, Gerhardt does not teach the drive tube is operable coupleable and decouplable from said flexible drive member.
However, Olson teaches wherein said drive tube is operable coupleable and decouplable from said flexible drive member (182 friction fit to 184, and may be removed).
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the drive tube of Olson, allowing for a thicker drive assembly proximally as another measure to help prevent buckling the drive component during axial movement, as desired by Olson in par. [0054].
Regarding claim 30, Gerhardt teaches a surgical system, comprising: an end effector (14), comprising:
a first jaw (32); a second jaw movable relative to said first jaw between an open position and a closed position (34 that opens and closes with respect to 32 to grasp tissue); an end effector axis (longitudinal axis through 32 and 34 with channel for cutting member 82); and
a cutting member axially movable along said end effector axis between a proximal position and a distal position (82 moves axially along the longitudinal axis to cut tissue);
an elongate shaft extending proximally from said end effector (16); and
a flexible drive shaft assembly operably coupled to said cutting member (20 coupled to 19), wherein said cutting member is movable toward said distal position based on the axial movement of said flexible drive shaft assembly (19 moves distally from movement of 20).
Gerhardt is silent regarding a first articulation joint; a second articulation joint wherein said end effector is rotatable relative to said elongate shaft about said first articulation joint and said second articulation joint, wherein said flexible drive shaft assembly is movable axially along a drive axis offset from said end effector axis, wherein said flexible drive shaft assembly comprises a flexible laser-cut zone defined therein, and wherein said flexible laser-cut zone extends through said first articulation joint and said second articulation joint.
However, Manzo teaches a first articulation joint (joint 12 in a pitch configuration as in par. [0060] and Figs. 3-5); a second articulation joint (joint 12 in a yaw configuration as in par. [0060] and Figs. 3-5) wherein said end effector is rotatable relative to said elongate shaft about said first articulation joint and said second articulation joint (3 rotates relative to 2 about joints 12 of articulation wrist 4), and further the drive member as flexible (a drive member 20 flexible as in par. [0088]).
However, Olson further teaches drive member 184 operably coupled to a cutting member 185 at a location offset from a center axis of said cutting member (184 couples to 185 at 188, offset from the center of 185, as in Fig. 22).
Remiszewski teaches notches 172 and 173 in a tube region for flexibility, which may be laser cut (par. [0084]).
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the wrist and the flexible drive member of Manzo, allowing for articulation of the end effector, allowing for greater mobility and control over the end effector. It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the offset coupling as in Olson, as a known way to attach a knife to a drive member that works to support the knife in cutting (par. [0132] of Olson). It would have further been obvious to one of ordinary skill in the art to have laser cut regions in the drive tube as in Remiszewski, allowing for flexibility of the tube to work alongside the articulating wrist of Manzo. One of ordinary skill in the art would appreciate that the laser-cut region would be where bending/articulating occurs, at the articulation joint. It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the offset coupling as in Olson, as a known way to attach a knife to a drive member that works to support the knife in cutting (par. [0132] of Olson).
Claim 26 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gerhardt in view of Manzo, in further view of Remiszewski, in further view of Truckai (US 7,011,657).
Regarding claim 26, Manzo is silent regarding said cutting member is configured to position said second jaw relative to said first jaw.
However, Truckai teaches the cutting member axially movable to open and close the jaws (col. 5, lines 6- 26). It would have been obvious to one of ordinary skill in the art to modify the end effector of Gerhardt with the cutting member of Truckai having the flanges 144a-b and the cam surfaces of the jaws. This would allow for ensuring the jaws are closed before the cutting element cuts tissue.
Claims 32-33 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gerhardt in view of Manzo, in further view of Remiszewski, in further view of Yates (US 2008/0077131).
Regarding claim 32, Gerhardt is silent regarding a staple cartridge comprising staples removably stored therein.
However, Yates teaches a similar forceps device with a staple cartridge with staples (cartridge 50 with staples 53).
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the staple system of Yates, as an additional way to seal tissue.
Regarding claim 33, Gerhardt is silent regarding wherein said staples are deployable from said staple cartridge based on said cutting member axially moving toward said distal position.
However, Yates teaches a similar forceps device with a staple cartridge with staples (cartridge 50 with staples 53), and does so before the cutting as in par. [0031].
It would have been obvious to one of ordinary skill in the art to modify Gerhardt with the staple system of Yates, as an additional way to seal tissue before cutting to prevent excess bleeding.
Response to Arguments
Applicant’s arguments, see the remarks, filed 5/6/22, with respect to the rejection(s) of claim(s) 22-31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gerhardt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794